RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 18a0232p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 SHERRY WILKERSON, Administrator of the Estate of       ┐
 Raupheal Thomas,                                       │
                  Plaintiff-Appellee/Cross-Appellant,   │
                                                        │
                                                        │
        v.                                               >      Nos. 17-4108/4157
                                                        │
                                                        │
 CITY OF AKRON, OHIO; JOSEPH DANZY,                     │
             Defendants-Appellants/Cross-Appellees,     │
                                                        │
 EDWARD STEWART; JAMES NICE, in his official            │
 capacity,                                              │
                                                        │
                        Defendants-Appellees.
                                                        ┘

                        Appeal from the United States District Court
                          for the Northern District of Ohio at Akron.
                     No. 5:15-cv-02266—John R. Adams, District Judge.

                                   Argued: October 4, 2018

                             Decided and Filed: October 15, 2018

               Before: SUTTON, McKEAGUE, and THAPAR, Circuit Judges.
                                _________________

                                         COUNSEL

ARGUED: John Christopher Reece, CITY OF AKRON, Akron, Ohio, for Appellants/Cross-
Appellees City of Akron and Joseph Danzy and for Appellees Edward Stewart and James Nice.
Jeremy A. Tor, SPANGENBERG SHIBLEY & LIBER LLP, Cleveland, Ohio, for
Appellee/Cross-Appellant. ON BRIEF: John Christopher Reece, Michael J. Defibaugh, CITY
OF AKRON, Akron, Ohio, for Appellants/Cross-Appellees City of Akron and Joseph Danzy and
for Appellees Edward Stewart and James Nice. Jeremy A. Tor, Nicholas A. DiCello,
SPANGENBERG SHIBLEY & LIBER LLP, Cleveland, Ohio, for Appellee/Cross-Appellant.
 Nos. 17-4108/4157            Wilkerson v. City of Akron, Ohio et al.                   Page 2


                                     _________________

                                          OPINION
                                     _________________

       SUTTON, Circuit Judge. Police Officer Joseph Danzy responded to a call about two
suspicious men in an Akron neighborhood. He found Rauphael Thomas and Jesse Gray standing
on the sidewalk. One thing (a Terry frisk) led to another (a tussle on the ground), which led to
still another (the discharge of Thomas’s concealed pistol). That, tragically, was not the end of
the encounter. Thomas sprinted away, and Danzy shot him. Thomas died. His mother and
estate administrator, Sherry Wilkerson, filed constitutional and state-tort claims against the
officers, the City of Akron, and its police department. The district court denied Danzy summary
judgment on one claim, which Danzy appeals. And it granted the defendants summary judgment
on the other claims, which Wilkerson cross-appeals. We affirm.

                                               I.

       Off-duty Akron Police Officer Howard Vaughn saw a parked SUV with what looked like
a flat tire in his neighborhood. He saw Thomas in the driver’s seat and Gray in the front
passenger’s seat. After returning from a ten-minute errand, Vaughn noticed that the SUV was
gone. Vaughn came upon the two men standing in his driveway with no SUV in sight. They did
not move immediately, but eventually allowed Vaughn to pull in and park. When Vaughn asked
if he could help them, one replied, “Ah nah, we good.” R. 22-1 at 2.

       Thinking “something was not right,” Vaughn looked out his window a moment later and
saw Thomas and Gray standing in his neighbor’s driveway. Id. Because the SUV was gone and
the men seemed to be loitering, he suspected they were casing houses to burglarize, a fear
escalated by recent break-ins in the neighborhood. Vaughn called Officer Danzy, then patrolling
the area, and radioed Akron police dispatch when Danzy did not answer. He requested a unit to
check on two suspicious persons, explaining that he had seen their SUV with a blown tire a few
minutes before, adding “I don’t know if they’re casing the neighborhood or not.” R. 22-2 at 33.
 Nos. 17-4108/4157            Wilkerson v. City of Akron, Ohio et al.                  Page 3


        Danzy heard Vaughn’s message over his radio and headed to the scene. “[F]earful that
maybe [Vaughn] had to take some type of police action,” Danzy activated the cruiser’s
emergency lights when the dispatcher called Vaughn back and he didn’t respond. Id.

        Danzy pulled up beside Thomas and Gray, who were standing in the deepening dusk on
the grassy strip between the street and the sidewalk, still near Vaughn’s house. Danzy’s dash-
camera video shows Thomas and Gray stepping up to the cruiser’s hood and pointing ahead. As
Danzy leaves his cruiser, the men say “something about having a flat tire” and point in the
general direction of a gas station. Id. at 33–34. The video shows Thomas, after pointing,
glancing away before looking back at Danzy. Thomas turns away and takes two slow steps away
from the police car before he stops at Danzy’s command.

        During this ten-second exchange, Danzy thought Thomas “appeared very nervous, and he
was looking around . . . somewhat agitated [and] repeating himself.” Id. at 38. From Danzy’s
perspective, “immediately after looking around,” Thomas pivoted away with a motion Danzy
interpreted as “blading,” which apparently means swiveling one’s torso away from a potential
assailant in a way meant to conceal a sidearm. Id. at 36, 38. Danzy testified that this motion,
combined with Thomas’s demeanor, Vaughn’s call to dispatch, and the fact that Danzy was
alone, prompted him to stop Thomas and pat him down.

        Officer Edward Stewart, also responding to Vaughn’s call, approached on foot as Danzy
ordered Thomas back to the cruiser and told Thomas to take his hands out of his pockets.
Thomas raised his arms but, as Danzy described it, “tried to bring his right hand down . . . a
couple of times,” “reach[ing] down again after [Danzy] was talking to him, and he stiffened up
and wouldn’t relax.” Id. at 37. Stewart observed a similar dynamic, testifying that the 6'3"
Thomas “was hesitant” to raise both arms and Danzy, a smaller man, was “having a hard time”
keeping Thomas’s arms stationary as he maneuvered Thomas against the cruiser’s hood. R. 22-3
at 18, 20. Stewart grabbed Thomas’s left forearm and held it against the hood while Danzy tried
to bring Thomas’s right arm behind his head. The officers could not get control of Thomas’s
arms and he finally twisted away from them, darting off-camera. Danzy tried his taser. When
that didn’t work, Stewart ran after Thomas and tackled him on the grass between the sidewalk
and the street.
 Nos. 17-4108/4157              Wilkerson v. City of Akron, Ohio et al.                    Page 4


       For about 40 seconds, the men struggled off-camera. Stewart testified that he attempted
to radio for help but couldn’t reach his radio while wrestling with Thomas. Danzy described the
struggle as “very dynamic,” “a fight.” R. 22-2 at 40. Somehow, Thomas’s Astra .25-caliber
pistol discharged. Stewart testified that the shot was muffled, seeming to come from underneath
Thomas, and that he didn’t see the weapon. Danzy testified that Thomas pointed the gun at him
with both hands and it went off in the air as the two struggled for it. A .25-caliber casing, which
ballistics confirmed came from the Astra, was recovered in the grassy area where the men had
wrestled. Thomas’s DNA was all over the small weapon (just three-and-a-half-inches long),
including the trigger, and he had gunshot residue on his hands. Danzy’s DNA was on the gun’s
barrel and slide.

       After the shot, Thomas pushed off Stewart and ran, reentering the dash camera’s view.
Off-camera, Stewart jumped up and ran for him, but froze when Danzy, getting to his feet in
Stewart’s periphery, yelled, “‘Stew, stop,’ or ‘Don’t, he’s got a gun,’ words like that.” R. 22-3 at
22, 25. Chasing Thomas, Danzy fired two shots in quick succession. Danzy testified that he
fired without pausing to take cover because he feared for his life and Stewart’s, and considered
himself “in the middle of an active, dynamic threat.” R. 22-2 at 42–43.

       Thomas fell on Danzy’s second shot. Police found the Astra next to Thomas. Danzy
cuffed Thomas because he “had just fired a shot at [Danzy]” and “could have drawn another gun
and fired it.” Id. at 43–44. Danzy radioed for an ambulance. Thomas was conscious, screaming
in pain, and bleeding, though not profusely. Noticing that Thomas’s breathing was labored,
Stewart radioed again to tell the ambulance to “step it up.” R. 22-3 at 29–30. Thomas died at
the hospital about half an hour later.

       Wilkerson filed this § 1983 action against Danzy, Stewart, the City of Akron, and its
police department, alleging that Danzy violated Thomas’s Fourth (and Fourteenth) Amendment
rights by stopping, frisking, and shooting him, and that Danzy and Stewart together violated
Thomas’s Fourteenth Amendment rights by showing deliberate indifference to his serious
medical needs after Danzy shot him.         Wilkerson also raised state assault-and-battery and
wrongful-death claims against Danzy. The district court concluded that Danzy should not
receive qualified immunity for the stop and frisk or Ohio statutory immunity for assault and
 Nos. 17-4108/4157             Wilkerson v. City of Akron, Ohio et al.                    Page 5


battery.   At the same time, the court determined that Danzy deserved qualified and state
immunity for the shooting, and that both officers deserved qualified immunity for the deliberate-
indifference claim.

       Danzy appealed the rulings against him, and Wilkerson appealed the rulings against her.

                                               II.

       Qualified immunity shields officers from liability so long as they do not violate clearly
established rights that a reasonable officer in their shoes would have recognized. Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982). On appeal from the denial of summary judgment, we
decide whether a “material fact dispute clouds [Danzy’s] defense” or whether he is entitled to
judgment as a matter of law. Northrup v. City of Toledo Police Dep’t, 785 F.3d 1129, 1131 (6th
Cir. 2015); see Plumhoff v. Rickard, 134 S. Ct. 2012, 2017 (2014). As the opponent of summary
judgment, Wilkerson gets the benefit of all reasonable inferences from the record.

       Stop and frisk. The Fourth Amendment permits officers to stop and frisk individuals
reasonably suspected of criminal activity. Terry v. Ohio, 392 U.S. 1, 21, 27 (1968). To justify a
stop, an officer needs “specific and articulable facts” that, taken together, would cause a
reasonable officer to suspect criminal activity. Id. at 27. A mere “hunch” isn’t enough to satisfy
the Fourth Amendment. Id. (quotation omitted). The officer must show that “a reasonably
prudent man in the circumstances” would have “reason to believe that he [wa]s dealing with an
armed and dangerous individual.” Id.

       Danzy can’t meet this standard, at least not sufficiently to keep the question from a jury.
Danzy halted and frisked Thomas because he seemed “nervous,” he “was looking around” as if
for witnesses, he “bladed” his body in a way that Danzy interpreted as indicative of concealing a
weapon, and he might have been casing houses to rob. R. 22-2 at 38. But what Danzy saw—
Thomas’s demeanor, glances, and his sideways motion—is captured on the dash-camera video,
which we have reviewed. At the very least, a jury could watch Thomas’s behavior and disagree
with Danzy that the objective officer would perceive furtiveness and reasonably suspect
criminality or dangerousness. Walking away from a consensual conversation with an officer is
not in itself enough to justify reasonable suspicion. Otherwise, why call it consensual? It is for
 Nos. 17-4108/4157             Wilkerson v. City of Akron, Ohio et al.                     Page 6


the jury to decide if they believe that the objective officer would share Danzy’s interpretation of
what looks like “a permissible walk away from a police officer.” United States v. Beauchamp,
659 F.3d 560, 570–71 (6th Cir. 2011).

       “[I]t has long been clearly established that an officer needs evidence of criminality or
dangerousness before he may detain and [frisk] a law-abiding citizen.” Northrup, 785 F.3d at
1133. Lingering on the side of a road does not constitute such evidence—even late at night, in a
high-crime area, without a nearby car, and “without evident purpose.” Family Serv. Ass’n ex rel.
Coil v. Wells Twp., 783 F.3d 600, 604–05 (6th Cir. 2015). Neither does walking away from an
officer—even after refusing to answer questions, id., or for that matter hurriedly, in the middle of
the night, in a high-crime housing project, Beauchamp, 659 F.3d at 570. All of that leaves a
question for the jury about whether Danzy violated Thomas’s clearly established rights.

       Danzy insists that Vaughn’s call to the police dispatcher sufficed to justify the stop based
on the collective knowledge of the officers. True enough, we don’t require a responding officer
to cross-examine the summoning officer about the basis for information passed along over a
police radio, and we impute the summoning officer’s knowledge to his responding fellow.
United States v. Lyons, 687 F.3d 754, 765–66 (6th Cir. 2012). But Vaughn’s knowledge didn’t
suffice to establish reasonable suspicion either. Vaughn saw that the broken-down car was gone
within a few minutes, while the men remained, and he knew of break-ins in the neighborhood.
But it was still daylight, Vaughn saw genuine car trouble, he didn’t know how long the car had
been stranded before he’d seen it, and he didn’t observe the men “engag[ing] in any type of
behavior that is consistent with [burglary].” Beauchamp, 659 F.3d at 570.

       It bears adding that Vaughn didn’t ask the officers to stop and frisk the individuals—to
engage in other words in nonconsensual questioning. He asked for a unit to check on two
loiterers who may have had a good reason to be in the neighborhood—but may not have. For
Danzy’s part, he admits that he did not see Thomas or Gray doing anything suspicious. They
approached the police car. Their explanation about the flat aligned with the facts Vaughn
conveyed over the radio.      Even if officers don’t need to “rule out a suspect’s innocent
explanation for suspicious facts,” they do need to show that a jury reasonably could come to just
one conclusion: that the individuals acted suspiciously. District of Columbia v. Wesby, 138 S.
 Nos. 17-4108/4157             Wilkerson v. City of Akron, Ohio et al.                    Page 7


Ct. 577, 588 (2018). Not so here. Danzy is not entitled to summary judgment on the Terry stop
and frisk.

       Use of force. Wilkerson claims that the district court erred in the other direction—by
granting Danzy qualified immunity for using deadly force against Thomas. An officer may
employ deadly force to prevent a suspect’s flight if, in the moments immediately preceding the
officer’s decision, he “has probable cause to believe that the suspect poses a threat of serious
physical harm, either to the officer or others.” Tennessee v. Garner, 471 U.S. 1, 11 (1985);
Livermore ex rel. Rohm v. Lubelan, 476 F.3d 397, 407 (6th Cir. 2007). The inquiry is an
objective one. We assume the vantage point of a reasonable officer confronted with the same
facts, bearing in mind that the decisions occurred in a “split” second and making every effort to
ignore the advantages of “the 20/20 vision of hindsight.” Graham v. Connor, 490 U.S. 386,
396–97 (1989). Also relevant are the severity of the crime, whether the suspect posed a threat to
anyone, and whether he resisted the officers or fled from them. Id.; see Livermore, 476 F.3d at
404–05.

       Danzy did not violate Thomas’s clearly established Fourth Amendment rights. In the
minute before Danzy fired, he and Stewart were wrestling a large and resistant suspect, one who
managed to fight off two officers at once. No one disputes the scuffle. No one disputes that
Thomas’s gun discharged while the three men struggled on the ground. No one disputes that
Thomas rapidly freed himself and started to run. And no one disputes the absence of evidence
that he left the gun behind. In the moments preceding the decision to fire, a reasonable officer
would have had probable cause to believe this suspect posed an immediate threat to both officers.

       Wilkerson insists that Thomas never pointed the gun at Danzy and suggests that
Thomas’s gun discharged accidentally under his body during the tussle. That does not affect the
outcome. Either way, a reasonable officer in this setting would believe himself in serious
danger, knowing Thomas had a gun and knowing it had discharged.

       Wilkerson adds that Thomas did not pose a threat to the officers when he ran away and,
as the video suggests, grabbed at his falling trousers with both hands, making him unable to fire
at the officers. But this fact and that inference do not change things. Once an officer reasonably
 Nos. 17-4108/4157             Wilkerson v. City of Akron, Ohio et al.                    Page 8


believes a suspect is dangerous to him, other officers, or other citizens, he may use deadly force
and may do so even if the suspect attempts to flee. Graham, 490 U.S. at 396. That indeed is the
fact pattern of one of our cases. See Livermore, 476 F.3d 397. Even if for a brief moment
Thomas’s falling pants occupied both of his hands, moreover, the moment remained brief. The
interlude did not end the danger and did not give enough time to reassess the matter. See Mullins
v. Cyranek, 805 F.3d 760, 766–67 (6th Cir. 2015). Nor was a warning feasible. In the span of
two seconds, Thomas had cleared several yards. Danzy was racing after him, aiming as he ran.
As far as Danzy knew, Thomas still had the once-discharged weapon (as the evidence shows he
did), and nothing prevented Thomas from turning to fire upon the officers.           That reality
distinguishes this dispute from Wilkerson’s case citations, which involve scenarios in which
officers had reason to doubt the seriousness of the threat. Not one of them involved encounters
in which the reasonable officer would believe that the suspect was armed or about to fire. The
court correctly granted summary judgment to Danzy on the undue-force claim.

       Deliberate indifference. Wilkerson separately argues that the court erred in granting
summary judgment to Danzy and Stewart on the deliberate-indifference claim—namely that they
violated Thomas’s constitutional rights when they did not attend to his serious medical needs
after Danzy shot him. When police injure a person while apprehending him, they generally
satisfy the Fourteenth Amendment by summoning medical care and not intentionally or
recklessly delaying his access to it. Rich v. City of Mayfield Heights, 955 F.2d 1092, 1097–98
(6th Cir. 1992).

       Danzy called for medics immediately after securing Thomas, and Stewart called again
minutes later to urge the ambulance to “step it up.” R. 22-3 at 29–30. The medics experienced
some delay in parking and struggled with Thomas’s handcuffs, but there is no evidence that
Danzy or Stewart had anything to do with the delay, let alone intentionally so. The court did not
err in granting them summary judgment on this claim.

       Municipal liability. Wilkerson contends that the Akron Police Department and the City
maintained policies responsible for unconstitutional use of force and deliberate indifference to
serious medical needs. But both claims fail on the merits, meaning that municipal liability does
not exist either. See City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curiam).
 Nos. 17-4108/4157            Wilkerson v. City of Akron, Ohio et al.                 Page 9


       State-law claims. Wilkerson filed assault-and-battery and wrongful-death claims against
Danzy under Ohio law. Ohio law grants an officer immunity unless, in stopping, frisking, and
shooting Thomas, he behaved recklessly, in “conscious disregard of or indifference to a known
or obvious risk of harm to [Thomas] that [wa]s unreasonable under the circumstances.”
Anderson v. Massillon, 983 N.E.2d 266, 273 (Ohio 2012); see Ohio Rev. Code § 2744.03(A)(6).
Because Danzy behaved reasonably under the circumstances, statutory immunity shields him
from the wrongful-death claim for the same reasons qualified immunity shields him from the
undue-force claim. See Martin v. City of Broadview Heights, 712 F.3d 951, 963 (6th Cir. 2013);
Chappell v. City of Cleveland, 585 F.3d 901, 916 n.3 (6th Cir. 2009). As for the assault-and-
battery claim, the defendants concede that it survives to the extent the stop-and-frisk claim
survives.

       For these reasons, we affirm and remand for further proceedings.